Citation Nr: 1636343	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder with radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this case in January 2016 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its January 2016 remand, the Board directed that the RO obtain a VA examination and medical opinion supported by a complete rationale.  It was noted that the Veteran had suggested his back disability is due to service, or secondary to his service-connected residuals of a fractured right tibia.  The examiner was specifically asked to consider the Veteran's in-service fall through a ship's hatch, and to clarify whether the fracture residuals caused an altered gait, which then caused or aggravate any current abnormal back pathology.

A March 2016 VA medical opinion reflects that the Veteran's low back disorder with left lower extremity radiculopathy is less likely as not related to service.  The rationale was:

It is less likely as not that the veteran's in service fall could have, as the veteran suggested, caused the degenerative process in his back.  Most likely caused by nonmilitary occupation of computer engineer as well as from obesity.  Review of records are silent for back complaint until 2006 in which it is stated that back pain started in the prior 6 months.
The medical opinion is inadequate.  The examiner does not explain why the Veteran's in-service fall was less likely than not the cause of his back disorder.  Also, the opinion does not answer whether service-connected residuals of a fractured right tibia caused or aggravated any current back disorder.

The Board may not rely on an inadequate medical opinion.  A medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 102, 124-25.  "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Board has a duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The March 2016 VA medical opinion should be returned to the examiner for an addendum.  Reexamination of the Veteran is not necessary unless deemed necessary.

The examiner should opine on whether it is at least as likely as not (50 percent probability or greater) that any low back disorder shown, to include left lower extremity radiculopathy, is etiologically related to service, including the Veteran's report of a fall through a ship's hatch.  Please explain why or why not.

Additionally, the examiner should further opine as to whether the service-connected residuals of right tibia fracture (a) caused or (b) aggravated any low back disorder currently shown.  The examiner should address the Veteran's theory that an altered gait from his right tibia fracture caused or aggravated his low back disability.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

The claims file must be reviewed and noted in the addendum.  The examiner should accept the Veteran's history of injury, symptoms, and treatment as truthful unless otherwise shown by the record.  If the examiner rejects any history, the examiner must fully explain the reasons.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

